Title: General Orders, 6 June 1779
From: Washington, George
To: 


        
          Head-Quarters Slott’s [N.Y.] Sunday June 6th 1779.
          Parole Philadelphia—C. Signs Peeks-Kill—Poland.
        
        The Pennsylvania division is to take post at June’s or in the Vicinity according to the situation of ground &c. & send a light party of three or four hundred men into the passage of the mountain, at the cross roads, where Colo. Malcom is, there to remain ’till further orders.
        The Virginia division to move to Smith’s tavern—Baron De Kalb’s division (except the two companies of Light Infantry ordered therefrom, which are to remain at Suffren’s) to move on by way of Slott’s and Galloway’s & join the other troops: The whole to move at the rising of the moon.
       